[Cite as State v. Mihalik, 2021-Ohio-2466.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

 STATE OF OHIO,                                     CASE NO. 2020-L-095

                  Plaintiff-Appellee,
                                                    Criminal Appeal from the
         -v-                                        Court of Common Pleas

 SHAWN A. MIHALIK,
                                                    Trial Court No. 2013 CR 000780
                  Defendant-Appellant.



                                              OPINION

                                   Decided: July 19, 2021
                  Judgment: Affirmed in part, reversed in part, and remanded


 Charles E. Coulson, Lake County Prosecutor, and Jennifer A. McGee, Assistant
 Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
 Painesville, OH 44047 (For Plaintiff-Appellee).

 Richard J. Perez, 4230 State Route 306, Suite 240, Willoughby, OH 44094 (For
 Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Shawn A. Mihalik, appeals from the August 4, 2020 judgment

entry of the Lake County Court of Common Pleas denying his motion to deem restitution

satisfied or, in the alternative, credit appellant for amounts paid in the civil settlement. For

the reasons set forth herein, the judgment is affirmed in part, reversed in part, and

remanded.
       {¶2}   In September 2015, appellant plead guilty to two counts of Aggravated

Assault in violation of R.C. 2903.12, felonies of the fourth degree, and sentenced to three

years community control subject to various restrictions including $41,291.92 in restitution.

       {¶3}   In June 2017, appellant filed a motion requesting the trial court review its

initial restitution order arguing he had reached a settlement with the victim in a civil suit

wherein the victim deemed all claims fully satisfied and discharged in consideration for

$2,000. The trial court denied the order; appellant did not appeal. In December 2019,

appellant filed another motion requesting that the trial court deem appellant’s restitution

satisfied or in the alternative, credit him for the amounts paid in the civil settlement. The

court denied his motion. Appellant filed this timely appeal, assigning one error for our

review, which states:

       {¶4}   The trial court erred in denying appellant’s motion to deem restitution
              satisfied when a full civil release and settlement agreement was
              executed by the victim.

       {¶5}   Appellate courts review felony sentences, including restitution orders, under

R.C. 2953.08(G)(2). State v. Ciresi, 11th Dist. Geauga No. 2020-G-0249, 2020-Ohio-

5305, ¶5. Thus, our standard of review as dictated by R.C. 2953.08(G)(2) is:

       {¶6}   The appellate court may increase, reduce, or otherwise modify a
              sentence that is appealed under this section or may vacate the
              sentence and remand the matter to the sentencing court for
              resentencing. The appellate court’s standard for review is not
              whether the sentencing court abused its discretion. The appellate
              court may take any action authorized by this division if it clearly and
              convincingly finds either of the following:

       {¶7}   (a) That the record does not support the sentencing court’s findings
              under division (B) or (D) of section 2929.13, division (B)(2)(e) or
              (C)(4) of section 2929.14, or division (I) of section 2929.20 of the
              Revised Code, whichever, if any, is relevant;

       {¶8}   (b) That the sentence is otherwise contrary to law.

                                             2

Case No. 2020-L-095
       {¶9}   This is a highly deferential standard as the court of appeals must clearly

and convincingly find that the record does not support the trial court’s findings. Ciresi,

supra, at ¶10.

       {¶10} The question appellant asks this court to consider is whether a settlement

agreement signed by the victims in a civil matter discharges a defendant from any further

restitution, claims, actions, damages, costs, or expenses relative to the underlying

criminal matter. It does not appear this court has had an opportunity to address this

particular issue.

       {¶11} The Seventh District, however, has held that, “[u]nder the plain language of

[R.C. 2929.18(A)], the court can order restitution regardless of the civil suit settlement as

long as it credits any amounts paid toward its determination of economic loss.” State v.

Gray, 7th Dist. Belmont No. 02 BA 26, 2003-Ohio-805, ¶21. R.C. 2929.18(A)(1) states in

pertinent part, “the amount the court orders as restitution shall not exceed the amount of

the economic loss suffered by the victim as a direct and proximate result of the

commission of the offense. * * * All restitution payments shall be credited against any

recovery of economic loss in a civil action brought by the victim * * * against the offender.”

Appellant argues that Gray is distinguishable from the case at bar in that here appellant

reached a settlement with the victim after the trial court ordered appellant to pay

$41,291.92 in restitution. We are not persuaded, and as explained further below, agree

with and adopt the holding of the Seventh District.

       {¶12} The Supreme Court of Ohio has noted that “although the primary goal of

restitution is remedial or compensatory, it also serves punitive purposes.”          State v.

Aguirre, 144 Ohio St.3d 179, 2014-Ohio-4603, ¶23. “[P]rivate individuals should not be


                                              3

Case No. 2020-L-095
allowed to thwart the penal goals of the criminal justice system by entering into releases

or settlements with wrongdoers.        ‘Private parties cannot simply agree to waive the

application of a criminal statute. * * * [T]he law will not tolerate privately negotiated end

runs around the criminal justice system.’ * * * It would be improper to permit private parties

to release criminal wrongdoers from punishment.” United States v. Bearden, 274 F.3d

1031, 1041 (6th Cir.2001), quoting United States v. Savoie, 985 F.2d 612, 619 (1st

Cir.1993). Further, as noted by the Twelfth District, restitution is ordered as part of a

sentence for the commission of a crime, and “a crime is an offense against the state, not

an individual.” State v. Tuemler, 12th Dist. Warren No. CA2004-06-068, 2005-Ohio-1240,

¶14, citing Black’s Law Dictionary (4 Ed.1990) 370.

       {¶13} These principles are unaffected by whether the civil settlement is entered

into before or after restitution is ordered in a criminal case; the penal purpose of restitution

remains the same. Thus, we do not find Gray distinguishable from the case sub judice

and hold that a court can order restitution regardless of a civil suit settlement, as long as

it credits any amounts paid in the settlement toward its determination of economic loss.

       {¶14} Appellant also likens this case to Brown v. Gallagher, 179 Ohio App.3d 577,

2008-Ohio-6270 (4th Dist.).      However, the Fourth District expressly noted that the

circumstances under which this case applied were unlikely to occur again because the

statutory language in R.C. 2929.18 had since changed, eliminating a court’s authority to

order restitution to non-parties. Id. at ¶8. Indeed, the facts are readily distinguishable

from the case at bar; the indemnification clause that the victim and appellant in Gallagher

signed, ultimately meant that the victim was to pay the amount the appellant owed as

restitution in the criminal matter to the victim’s employer for lost time. Even setting aside


                                               4

Case No. 2020-L-095
the factual differences between Gallagher and the case sub judice, we are apt to agree

with the dissenting opinion: “the indemnity agreement in this case, even if it technically

encompassed criminal restitution, would be void as contrary to the purposes of imposing

criminal restitution set forth in R.C. 2929.11(A). This conclusion is especially true in light

of the fact that R.C. 2929.18(A)(1), the statute giving criminal courts the authority to

impose restitution, protects a criminal defendant from the harm the indemnity clause

seeks to avoid, i.e., having to pay the same damages twice.” Id. at ¶19 (Kline, J.,

dissenting).

         {¶15} Unlike in Gallagher, where the appellant was contracting responsibility for

the payment of his owed restitution, here appellant asks us to find that an offender can,

through a civil settlement or action, contract around the restitution order to which he was

sentenced in a criminal matter and so avoid it altogether. We decline to adopt that rule.

         {¶16} Accordingly, insofar as the trial court denied appellant’s motion to deem

restitution satisfied in this case, we do not clearly and convincingly find the trial court

erred.

         {¶17} However, the trial court also denied the part of appellant’s motion which

requested the court count the $2,000 paid to the victims in the civil settlement toward

appellant’s restitution in the criminal case. This denial directly contradicts the mandate

of R.C. 2929.18(A)(1): “All restitution payments shall be credited against any recovery of

economic loss in a civil action brought by the victim * * * against the offender.” The statute

does not specify only settlements occurring before the criminal order of restitution or

otherwise limit which settlements should be counted. Moreover, the nonapplication of

this payment may result in the victim receiving more than he lost. The law does not favor


                                              5

Case No. 2020-L-095
windfalls or duplicate payments to the victim. Id.; see also State v. Bowman, 181 Ohio

App.3d 407, 2009-Ohio-1281, ¶12 (2d Dist.).

          {¶18} In this case, the trial court determined that the victim suffered $41,291.92 in

economic loss. Nevertheless, the trial court denied appellant’s motion which in part

requested the $2,000 settlement payment be counted toward the amount of restitution

owed. As the settlement was reached after the appellant was sentenced in the criminal

case, it is clear the trial court did not and could not have considered the $2,000 payment

when calculating the $41,291.92 restitution sum. The record before us includes receipts

indicating the $2,000 payment has been made; the payment is further acknowledged by

the victim in the settlement agreement. Accordingly, consistent with the clear direction of

R.C. 2929.18, the trial court’s denial of appellant’s request to credit the $2,000 settlement

payment toward the amount owed in restitution, without first determining whether it

constitutes payment for economic loss already covered by the restitution order, is contrary

to law.

          {¶19} Thus, appellant’s sole assignment of error has partial merit.

          {¶20} The judgment of the Lake County Court of Common Pleas is affirmed in

part, reversed in part, and remanded for the trial court to determine whether the amounts

paid toward the settlement were for economic loss suffered by the victim as a direct and

proximate result of the commission of the offense.



MARY JANE TRAPP, P.J., concurs,

THOMAS R. WRIGHT, J., concurs in judgment only.




                                                6

Case No. 2020-L-095